Per Curiam.

We are once again asked to evaluate the sufficiency of what is actually the second permanent total disability order issued in this case. The first order was returned to the commission by the court of appeals after the latter concluded that the order did not adequately explain its reasoning as Noll demands. The ensuing order, now before us, was also found by the appellate court to be NoZZ-deficient — a conclusion with which we agree.
Claimant’s medical capacity for sedentary work is not seriously disputed. At issue, therefore, are claimant’s nonmedical disability factors, particularly her age, work history, and education. Beginning with the last element, the commission’s disposition of the education factor was not an abuse of discretion.
The tenor of the commission’s analysis suggests a recognition of the impediment presented by claimant’s seventh grade education. The commission reasoned, however, that the lack of formal schooling was offset, to some degree, by claimant’s intellectual capacity to be retrained. This is a defensible conclusion.
We recognize the obstacle that the lack of a high school degree can present. We also, however, recognize that the absence of a high school diploma does not necessarily denote a lack of a claimant’s intelligence. In some cases, an otherwise bright claimant may lack a diploma because uncontrollable circumstances forced the claimant to exit school prematurely. In this case, Dr. Tecklenburg *11concluded that claimant was intellectually capable of completing high school had she not been forced to leave to care for her siblings. The commission did not, therefore, abuse its discretion in finding that claimant’s education was not a complete barrier to retraining.
The commission’s treatment of claimant’s work history is more tenuous. The commission noted claimant’s prior factory employment, including her jobs in the 1940s as a cookie packer and as a tobacco bag catcher. While we acknowledge the commission’s considerable latitude in the interpretation of nonmedical disability factors, we find that, in this instance, the commission’s reliance on two positions that claimant performed nearly fifty years ago constitutes an abuse of discretion. Removing these jobs from our consideration leaves claimant with only one year of factory experience that is vastly outweighed by claimant’s years of housekeeping — work she can no longer perform.
Two assumptions by the commission further undermine its analysis. The first is that every job produces some transferable skill. The second is that this claimant’s prior jobs left her with skills transferable to sedentary work.
The commission’s first assumption ignores the plethora of imskilled jobs in the workplace. The second ignores that none of claimant’s jobs had been sedentary. It is thus unclear how claimant’s jobs would yield sedentary skills.
The commission could, of course, have facilitated review by identifying these perceived “skills.” Under similar circumstances, the court in State ex rel. Haddix v. Indus. Comm. (1994), 70 Ohio St.3d 59, 61, 636 N.E.2d 323, 324, held:
“The commission determined that claimant’s prior work as a gas station attendant and press operator provided him with skills transferable to sedentary employment. The commission’s order, however, does not identify what those skills are. Such elaboration is critical in this case, since common sense suggests that neither prior work is, in and of itself, sedentary.
“The commission responds that it ‘inferred’ from claimant’s gas station job that claimant ‘perform[ed] a variety of duties, which would include such things as pumping gas, washing windows, dealing with customers at retail, making change, filling out credit card slips, operating the cash register, and light custodial work.’ Again, however, none of this explanation was stated in the order. Moreover, pumping gas, washing windows and light custodial duties do not suggest sedentary employment.
“The commission’s order, contrary to Noll, does not, therefore, adequately explain how these vocationally neutral and/or unfavorable factors combine to produce a claimant who is able to work. * * * ”
In summary, claimant spent all but one year of her recent work history employed as a housekeeper — a job that is now foreclosed by injury. At best, *12claimant’s work history could be considered as vocationally neutral if viewed as being offset by claimant’s capacity to retrain. It is perhaps more accurate to view claimant’s work history unfavorably, but under no circumstances should it be deemed an asset. In so doing, the commission abused its discretion.
The final variable noted by the commission was claimant’s age. The commission did not expressly declare claimant’s age to be an asset or liability, although, again, the order’s tone suggests recognition of the obstacles to employment that claimant’s age (sixty-six) might provide. The effect of age, however, like other factors, can be diminished by other characteristics possessed by the claimant. An advanced age that might be employment-prohibitive to a laborer may not have the same effect on a white collar worker.
In this case, the commission appears to downplay the negative aspects of claimant’s age by speculating that if the claimant indeed failed to return to work, it may be due to personal choice. We reject this reasoning.
The claimant undeniably had that option, but there is no evidence that claimant ever voiced an unwillingness to return to work if able. To the contrary, claimant’s permanent total disability compensation application and Dr. Tecklenburg’s report reflect claimant’s enjoyment of her work and her regret that she could not return to it. The commission’s reasoning constitutes an abuse of discretion.
Taken together, these errors compel us to conclude that the commission’s order does not satisfy Noll. Considering both the claimant’s overall presentation and the commission’s failure on two occasions to produce a Noii-compliant order, we hereby affirm the issuance of a writ of mandamus pursuant to our decision in Gay.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Stratton, J., dissents.